Morse, J.,
dissenting. I concur in the affirmance, but I dissent that it be conditional on giving notice to the Bureau of Indian Affairs.
The sole basis for this Court to conclude that such notice is required under the Indian Child Welfare Act (Act) is a passing observation in a clinical psychologist’s report (referred to in the trial record as the “Cone report”) that father told the clinician he was the son of a “full-blooded Mohican.” While the Court acknowledges that this brief reference appears in the middle of a sixty-page psychiatric evaluation of the family in question, this does not adequately place the matter in context. Department of Social and Rehabilitation Services (SRS) involvement with this family began in 1989. During the six-year period preceding the parental termination action, both parents underwent extensive and continual evaluations and counseling, generating numerous disposition reports, case plans, and psychological assessments. Many of these were introduced into evidence. As the trial court observed, the parents “have been exposed to just about *185every type of parental development program reasonably available in the area. . . . Therefore, the record contains detailed chronicles of the efforts of the [parents] ... to improve parenting and other skills.” Yet, with the sole exception of the statement in the Cone report referred to above, nothing — not a single word or reference — appears anywhere in the trial exhibits or testimony concerning anything even remotely related to Native Americans. No witness testifying under oath, no affidavit by any interested party, no attorney, no social worker familiar with the family, made even the slightest allusion to a possible Indian connection, much less to the possibility that an Indian child was involved in the matter.
All that appears in the record is a hearsay statement by the father in the report of a psychologist who had no previous counseling experience with the family, and thus no basis whatsoever to evaluate the statement’s credibility. Despite her unfamiliarity with the case, however, the psychologist observed substantial “discrepancies between [father’s] accounts and those of others.” She noted, for example, that “his description of his childhood given to this evaluator was markedly different from what he reported” to another clinician. “Thus,” she concluded, “[father] may not be an entirely reliable informant.”
This, then, is the sole evidentiary basis of the Court’s holding: an isolated hearsay statement made to a single clinician unfamiliar with the family but sufficiently aware of discrepancies in father’s account of his childhood to warn that he “may not be an entirely reliable informant,” a statement that finds not even a whisper of corroboration in other evaluations by social workers who had worked with the family during its six years of involvement with SRS, a statement utterly ignored by trial counsel, and unconfirmed by the one person in the best position to know its reliability — the declarant. This is the evidence, in the Court’s considered judgment, that should have provided the trial court with “reason to know that an Indian child [was] involved” and thus trigger the federal law’s notice requirement. 25 U.S.C. § 1912(a) (1988 & Supp. II 1990). And this is the basis, finally, for the Court’s conclusion that the order terminating parental rights — an order supported by overwhelming evidence of physical and sexual abuse of the minor children — must be indefinitely *186delayed, along with all hope of a favorable adoption, while the matter wends its way through the federal bureaucracy.*
To credit an argument of such obvious insignificance, particularly when it was never raised below notwithstanding the fact that father was an active litigant, defies reason. If there were any possibility of truth to the reference, surely father or his attorney would have referred to it at some stage of the litigation. And even if he and all of the lawyers in this case were unaware of the legal significance of a parent of Indian heritage, surely that fact — if it was a fact — would have been mentioned somewhere else in the “detailed chronicles” of the parents’ six-year involvement with SRS.
The real tragedy of today’s decision is the open-ended delay to establishing a permanent and stable home for these abused children. The irony is that such delay is totally unnecessary. My research has not disclosed a single federal or state decision requiring notice under 25 U.S.C. § 1912(a) on the basis of evidence of a similar nature. The seminal Vermont decision applying the Act, In re M.C.P., 153 Vt. 275, 571 A.2d 627 (1989), observed, to be sure, that courts have accorded a “broad reading to the obligation to give notice . . . even where it is unclear that the child involved is an Indian child.” Id. at 287, 571 A.2d at 633. In that case, however, the trial court had been “informed on numerous occasions that both the juvenile and her adoptive parents [were] of Native American Indian origin.” Id. at 284, 571 A.2d at 632. Furthermore, the juvenile’s father himself had testified that he was a full blooded Mohawk Indian. Id. The facts here, as summarized above, could not be less similar. The cases on which M.C.P relied are equally distinguishable. In re H.D., 729 P.2d 1234 (Kan. Ct. App. 1986), was a termination-of-parental rights case in which the mother testified that she was 15/32 Indian blood of the Cherokee tribe. Id. at 1236. The Kansas court held that the undisputed evidence of the mother’s heritage was sufficient proof of the children’s Indian descent to raise the notice requirement of the Act. Id. at 1239. The facts were similar *187in In re Junious M., 193 Cal. Rptr. 40 (Ct. App. 1983), where counsel for the mother raised the Act with the trial court, and the mother testified that she was a member of an Indian tribe. Id. at 42-43. Under the circumstances, the Court of Appeal held that notice to the tribe was required. Id. at 43-44. Finally, in In re Colnar, 757 P.2d 534 (Wash. Ct. App. 1988), the mother’s attorney raised the issue with the trial court as to whether the Act should apply, and the mother testified that she was one-quarter Apache Indian. Id. at 535. The court held that this claim was sufficient to require the trial court to give notice to the Apache tribe, even though the applicable state agency had filed an affidavit stating that a state investigation showed the child to not be eligible for membership. Id.
As these and other cases demonstrate, the courts have accorded a broad but sensible interpretation of what constitutes “reasonable grounds,” Colnar, 757 P.2d at 536, under § 1912(a) to “know [] or ha[ve] reason to know that an Indian child is involved.” 25 U.S.C. § 1912(a). Until today, none has ever applied the notice requirement absent some affirmative effort by the parties to invoke the Act. Even the very liberal nonbinding “Guidelines for State Courts; Indian Child Custody Proceedings,” on which the Court places so much reliance, leave ample room for reasonable judgments. One of the circumstances listed in the Guidelines is where a child protection service “has discovered information which suggests that the child is an Indian child.” 44 Fed. Reg. 67,584, 67,586 (1979). This is not, as the Court implies, a mandate for notice upon the mere mention of an Indian tribe somewhere in the record, no matter how ephemeral, and completely regardless of context. The dictionary defines “suggest” as “[t]o cause to be present to the mind as an object of thought, an idea to be acted upon... to propose as an explanation or solution.” 17 The Oxford English Dictionary 142 (2d ed. 1989). This implies at least some substance to the proposition “suggested,” some “idea to be acted upon.” The isolated hearsay reference in the psychiatric report does not rise even to this level, much less to the level of a “reason to know that an Indian child [was] involved.” 25 U.S.C. § 1912(a).
Plainly the notice issue was an obvious throwaway by appellate counsel in light of the record. Unfortunately, the Court has embraced it. It is a shame the Court does not give equal credence to the trial court’s comprehensive analysis, which noted the “fears of the children regarding the uncertainty of their future,” and found that “[permanency is an important consideration for these children and. . . should not be delayed further.” The Court has needlessly prolonged their ordeal.
*188I am authorized to say that Chief Justice Allen joins in this dissent.

 The Act purports to place some time limits upon the process. It provides that the Bureau of Indian Affairs shall have fifteen days to give notice to the tribe, that no proceeding shall be held until at least ten days after receipt of such notice by the tribe, and that the tribe shall, upon request, be granted an additional twenty days to prepare for such proceeding. 25 U.S.C. § 1912(a). The federal rules, however, state that if the Bureau is unable to verify that the child meets the criteria of an Indian child as defined in 25 U.S.C. § 1903, or is unable to locate the Indian custodians, it shall so inform the court and “state how much more time . . . will be needed.” 25 C.F.R. § 23.11(f) (1996). Given the total uncertainty surrounding father’s oblique hearsay reference (did he mean “Mohican” or “Mahican” or “Mohegan”?) the delay in this case may, unfortunately, be substantial.